Deen, Presiding Judge.
On July 20, 1984, Wendall and Karen Couch were divorced in Texas, at which time the mother was awarded custody of their two *774children. This discretionary appeal is now brought by the mother from the order of the Superior Court of Baldwin County granting the father’s petition for change of custody based on a material change of circumstances.
Decided February 11, 1986.
J. David McRee, for appellant.
Thomas J. Phillips, Jr., for appellee.
In granting the father’s petition, the superior court simply concluded that it found a material change of circumstances. The appellant contends that the trial court thus erred in rendering a final judgment without making findings of fact and conclusions of law, as required by OCGA § 9-11-52 (a). We agree. That Code section is mandatory in contested custody of children actions, and the superior court is hereby directed to enter findings of fact and conclusions of law upon which its decision was based. Githens v. Githens, 234 Ga. 715 (217 SE2d 291) (1975); Coleman v. Coleman, 238 Ga. 183 (232 SE2d 57) (1977).

Judgment reversed with direction.


Benham and Beasley, JJ., concur.